Citation Nr: 0718227	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-13 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for chronic lumbar spine 
strain with degenerative disc disease at L4-5, status post 
laminectomy with discectomy and multiple level bone spurs.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

A hearing in front of the Decision Review Officer was held in 
August 2005.  A transcript of the hearing is of record.


FINDING OF FACT

Chronic lumbar spine strain with degenerative disc disease at 
L4-5, status post laminectomy with discectomy and multiple 
level bone spurs is related to service.


CONCLUSION OF LAW

Chronic lumbar spine strain with degenerative disc disease at 
L4-5, status post laminectomy with discectomy and multiple 
level bone spurs was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service medical records of August 1966 note that the veteran 
fell on his tailbone.  In November 1969 he was treated for 
back problems and was told to try low back exercises.  

A consultation sheet of December 1969 noted that the veteran 
reported a history of mid thoracic back pain for the past 6 
months aggravated by standing.  The report noted a 20 pound 
weight gain during this period.  The impression was LS 
complaints secondary to muscle weakness and obesity.  It was 
recommended that the veteran loose weight.  

A separation physical of December 1969 notes that the veteran 
reported mid thoracic back pain on occasion since June 1969 
which is aggravated by standing.  It noted the spine and 
other musculoskeletal systems as normal with full painless 
range of motion of the spine.  In the accompanying Report of 
Medical History, it was noted the veteran reported thoracic 
back pain on occasion, aggravated by standing since June 
1969.  

Private medical treatment records of August 1983 note that 
the veteran reported he had had difficulty with his back for 
some time.  He reported recalling straining it while in 
service and also some episodes of back pain in childhood.  He 
was first seen in 1981 when he had an acute episode of back 
pain.  He reported slipping two weeks before and exacerbating 
his back pain.  He also reported exacerbating his back while 
lifting lumber the previous week.  In September 1983 the 
veteran underwent a laminectomy at L4-5, left.  

Private medical treatment records of October 1993 note that 
the veteran reported back pain since age 12 or 13.  

Private medical records of December 2000 note a history of a 
discectomy in 1983 when the veteran reported with severe 
debilitating back and right leg pain.  He did well for thirty 
to sixty days and then the pain returned.  It noted that 
since 1983 the veteran has had chronic low back and right leg 
pain.

At the RO hearing of August 2005 the veteran testified that 
he fell while in service and that he has had back pain since 
then.  He stated that he was treated for back pain since 1970 
with epidural injections.  He explained that those records 
are missing since the treating physician has now passed away.  
He further testified that he has continuously suffered from 
back pain since service.

A VA examination report of September 2005 notes that the 
veteran reported having back pain since 1969 while he was in 
service.  It noted that the veteran had back pain in 1979 and 
was being seen for this all the way until 1983 when he had 
right leg pain radiating from his back and he had surgery at 
L4-L5.  He reported he has never had any relief that lasted 
more than days and that he has learned to live with the pain.  
He stated he has constant pain which radiates down his right 
leg and numbness on the outside of the foot.  He was 
diagnosed with chronic lumbar spine strain superimposed on 
L4-5 degenerative disc disease, status post L4-5 laminectomy 
with discectomy and multiple level bone spurs confirmed on x-
rays.  The examiner noted that the veteran stated that he did 
not have any other injuries to his back aside from the one in 
service and that he has never had any laborious type jobs.  
Therefore, the examiner opined that "it is at least as 
likely as not this is consistent with him having back pain 
and symptoms in the service.  Therefore, a generalized back 
pain would be indicative of the chronic lumbar spine strain 
that he has and this is at least as likely as not a result of 
his in the service activity.  The radicular component that he 
has is consistent with a herniated disc.  The [veteran] has 
degenerative disease throughout the lumbar spine, this would 
be most likely due to chronic wear and tear over time 
therefore it is not at least as likely as not service 
related."

A VA examiner's opinion of September 2006 notes that after 
reviewing the service medical records and the claim file, 
that the veteran's degenerative disc disease of the lumbar 
spine with back pain and radicular symptoms is a very common 
problem in our society.  The natural history of the disease 
is episodic pain across the low back with radiation down his 
leg which the veteran had while he was in service and was 
treated for it.  He noted that the veteran complained of 
persistent symptoms right after he got out of the service 
including treatment from 1970 onward.  He further noted that 
although the record has a history of back pain during 
childhood, that such pain can often be sporadic but is not 
usually secondary to degenerative disc disease.  He noted 
that the veteran stated that his childhood pain was not 
bothering him when he entered service and there is no medical 
documentation that he had any continuing ongoing problems 
from childhood.  Therefore, the examiner opined that the 
veteran demonstrated treatment for disease process while in 
service with a continuing nexus of treatment when he left 
service and symptoms today.  He further noted that while the 
veteran did not complain of radicular symptoms while he was 
in service he did state that he had such symptoms and was 
treated for them when he got out of the service as early as 
1970.  The examiner noted that the natural history of 
degenerative disc disease sometimes starts with low back pain 
that later will progress to be radicular symptoms as it did 
in the veteran's case.  Therefore, the examiner opined, it is 
"at least as likely as not that his currently lumbar spine 
condition with radiculopathy is related to the low back 
condition that he was treated for in the service."

In November 2006 the RO requested that the VA examiner 
provide another opinion as to the nexus as they considered 
the September 2006 opinion to be inadequate.  In a VA 
examination report of December 2006 the examiner opined that 
after reviewing the claim file, service medical records and 
his previous examination of the veteran, the veteran's 
current back disability is due to service.  He noted that 
service medical records show that the veteran fell on his 
tailbone in August 1966.  In November 1969 service medical 
records note back problems and in February 1969 it was noted 
he was feeling better and his back appeared within normal 
limits.  He opined that the veteran mentioned at his hearing 
that he had persistent symptoms from the time he left the 
service including seeking treatment.  However, these medical 
records were either lost or destroyed.  The examiner noted 
that often medical records are not available and he is asked 
to rely upon his orthopedic expertise in understanding the 
natural history of the disease process to make the 
determination of the nexus to service.  He noted that there 
is objective documented evidence in the veteran's service 
medical records that he was treated for a back condition.  He 
further noted that although it was documented that he was 
feeling better, there was evidence that he was having 
intermittent problems and then went on to have more problems 
when he left service, which he noted was often the case in 
the natural history of these back problems.  He explained 
that although the note said he was doing well, it did not 
mean that his disease process was cured or eliminated.  He 
went on to note that the veteran's continued treatment and 
symptoms are evidence that the condition continued beyond his 
time in service.  He noted that more objective data such as 
the records from the early 1970s would be helpful, but is not 
available.  He opined that this information and the natural 
history of back problems establish the best nexus connecting 
the two conditions. 

After a careful review of the evidence of record the Board 
finds that the evidence is in favor of a grant of service 
connection for chronic lumbar spine strain with degenerative 
disc disease on L4-5, status post laminectomy with discectomy 
and multiple level bone spurs.

Initially the Board notes that the veteran has not alleged 
that his back disability was incurred during combat.  
Therefore the provisions of 38 U.S.C.A. § 1154(b) are not for 
application.  

In order for service connection to be established, the 
veteran must have a current disability related to a disease 
or injury in service.  Here, the veteran has alleged that his 
current chronic lumbar spine strain with degenerative disc 
disease at L4-5, status post laminectomy with discectomy and 
multiple level spurs is related to his in-service back 
problems.  Service medical records show that the veteran fell 
on his tailbone while in service.  Furthermore, he was 
treated for back pain while in service and complained of 
ongoing back pain at separation.  The service records reflect 
a chain of events over many months, rather than a single 
acute episode.  In his claim and at the RO hearing of August 
2005 the veteran has asserted that he fell while in service 
and that he has had back pain since then.  He has stated that 
he was treated for back pain since 1970 with epidural 
injections.  He has explained that those records are missing 
since the treating physician has now passed away.  However, 
he has asserted that he has continuously suffered from back 
pain since service.  The veteran is competent to report that 
he has had persistent back pain since service and to report 
symptomatology.  He is competent to state he has pain and 
when it started.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The assertions are found to be credible.  The Board 
finds his lay assertions of continuity credible and 
competent; thus establishing continuity of symptomatology.

Furthermore, the record contains two VA medical opinions 
relating the veteran's back disability to service, a 
September 2006 and a December 2006 VA medical opinion.  The 
VA medical opinion of December 2006 which was provided to 
clarify in detail the September 2006 opinion, states that 
after reviewing the claim file, the VA examination reports 
and service medical records, and considering the natural 
history of back problems, the veteran's current back 
disability is related to his back problems in service.  The 
examiner explained that there was clear objective medical 
evidence in the veteran's service medical records that the 
veteran was treated for a back condition while in service and 
that while it was noted that he was doing well, it did not 
mean that the disease process was cured or eliminated.  The 
examiner also noted that the veteran reported having had back 
pain in childhood but that childhood back pain can often be 
sporadic but is usually not secondary to degenerative disc 
disease.  There is a medical opinion of a nexus to service.  
As noted above, the VA examiner opined that "it is at least 
as likely as not that [the veteran's] current lumbar spine 
condition with radiculopathy is related to the low back 
condition that he was treated for in service."  It was 
rendered after a review of the service medical records, 
current private medical records and an examination of the 
veteran.  The Board again notes that there was an in-service 
complaint involving a half year and that when the veteran 
sought some post service treatment, he referenced the in-
service events.

The Board acknowledges that the VA examiner of September 2005 
opined that while the veteran's chronic lumbar strain was 
related to service, his degenerative disc disease of the 
lumbar spine was most likely due to wear and tear over time 
and therefore it was not at least as likely as not service 
related.  However, the examiner did not provide a reasoning 
for his opinion.  On the other hand, the examiner who 
rendered the September and December 2006 opinions provided a 
thorough explanation as to why he believed the veteran's 
degenerative disc disease was related to service.  He noted 
that considering the injury in service, the continued 
complaints of back pain while in service, the natural history 
of the disease progress, the veteran's examination and his 
expertise, the veteran's reported symptoms, history and 
treatment were indicative that his current low back 
disability was related to his in-service complaints and 
treatment for back pain.  The Board finds the two medical 
opinions rendered by the VA examiner in September 2006 and 
December 2006 to be more reliable as they provide a more 
detailed basis for the opinion.  Furthermore, the opinions 
are provided by a doctor rather than by a less trained 
individual. 

For a grant of service connection, competent evidence of a 
current disability, and of a link between the current 
disability and service is required.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. 
App. 498, 507-13 (1995).  Considering all of the evidence of 
record the Board finds that the evidence supports the claim.  
There is competent evidence which shows that the veteran had 
back problems while in service that lasted over a period of 
months (the service records).  There are also conflicting 
medical opinions as to disc disease.  However, the VA opinion 
providing a nexus to service is found to be more reliable.  
The examiner provided a nexus that was not based solely on 
lay history.  Rather, there was a long in-service history of 
back complaint and the examiners expertise establishing the 
natural history of disc disease.  In regard to the lumbar 
strain, there is no competent negative evidence.

In essence, the Board finds that the veteran has a 
disability, chronic lumbar spine strain with degenerative 
disc disease on L4-5, status post laminectomy with discectomy 
and multiple level bone spurs, which is related to service.

Lastly, to the extent that the veteran reported that he had 
had back pain prior to service, such evidence does not 
establish that strain, sprain or disc disease pre-existed 
service.


ORDER

Service connection for chronic lumbar spine strain with 
degenerative disc disease on L4-5, status post laminectomy 
with discectomy and multiple level bone spurs is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


